As stated in our original opinion, there is no statement of facts before us, nor was there any motion made to quash the indictment in the court below, or raising any question as to the jurisdiction of the court to try the case based on any jurisdictional fact. Regularity in procedure in trial courts is presumed by this court unless and until the contrary is made to appear in any given case. In this case the prosecution was had upon an indictment charging this appellant with possession in a named county of this State, — of liquor capable of producing intoxication. In addition to what we said in our original opinion, we further observe that amended subsection (a) of section 20, article 16, of our State Constitution, as adopted in August, 1933, expressly provides that in all political subdivisions of this State wherein the sale of intoxicating *Page 565 
liquor had been prohibited by local option election prior to the adoption of section 20, article 16, of our Constitution, — it shall continue to be unlawful to sell, etc., any liquor capable of producing intoxication. Upon an indictment duly presented in a court of competent jurisdiction, and in a trial regularly held without any sort of claim or plea that the place of sale was in territory where the law involved was ineffective by reason of the adoption of said amended subsection (a), — this appellant was prosecuted and convicted. In the absence of any showing in the record of lack of jurisdiction on the part of the trial court, we accord to its acts regularity in jurisdiction as well as other matters of procedure. There has been no change in necessary procedure in appropriate territory. The State proceded regularly, and if appellant desired to raise and support the question that the territory in which this prosecution was had was that in which he should have been exempted, he failed to do so.
The motion for rehearing is overruled.
Overruled.